
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.48


ATTACHMENT III
(To Stock Option Agreement for French Employees)

Provisions Applicable to Persons Subject to
the Laws of France
(As Amended August 1, 2001)

    The Company has adopted the following provisions in order that an Option
granted to an Employee who is subject to the laws of France will provide the
maximum benefits under the provisions of French law (the "French Option"), and
in order to provide incentives for such Employee to exert maximum efforts for
the success of the Company. Except as set forth below, the terms of the Option
Agreement for a French Option shall otherwise comply with the other terms of the
Plan.

Eligibility

(a)No person shall be granted a French Option unless such person is an Employee.

(b)Throughout the term of the Plan, no French Option shall be granted, if by
making such grant, the aggregate number of shares subject to outstanding French
Options under all stock options of the Company would exceed one-third of the
aggregate number of all shares of all classes of stock of the Company authorized
for issuance.

(c)No persons shall be eligible for the grant of a French Option if, at the time
of grant, such person owns (or is deemed to own pursuant to the applicable laws
of France) stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or of any of its Affiliates.

Limitation on Grant

    No French Option may be granted within 20 trading days following (i) an
increase in the authorized capital of the Company or (ii) a distribution or
payment of a dividend on the Common Stock.

French Option Provisions

(a)Exercise Price. The exercise price of a French Option shall not be less than
80% of the average of the closing price of the Common Stock as reported in the
Wall Street Journal or such other source as the Board deems reliable, for the 20
trading days preceding the date of grant.

(b)Exercise. No French Option granted on or prior to April 27, 2000 may be
exercised within five (5) years of the date of grant; no French Option granted
after April 27, 2000 may be exercised within four (4) years of the date of
grant. Shares of Common Stock issued to the Optionee upon exercise of French
Options may be issued only in the name of the Optionee.

(c)Transferability. The terms of a French Option shall not permit transfer of
the French Option, except on death and then only to the extent permitted by
French law. Further, the terms of a French Option shall provide that during the
lifetime of the Optionee the French Option may be exercised only by the
Optionee. In the event of the death of the Optionee during the Optionee's
Continuous Status, such French Option may be transferred to the extent permitted
by French law. A French Option so transferred may be exercised (to the extent
the Optionee was entitled to exercise such French Option as of the date of
death) by the transferee only within the period ending on the earlier of (i) the
date six (6) months following the date of death, or (ii) the expiration of the
term of such French Option as set forth in the Option Agreement.

--------------------------------------------------------------------------------



Adjustments upon Changes in Stock

    Any adjustment pursuant to Section 11 of the Plan in stock subject to a
French Option shall be made only to the extent such adjustment does not cause
the Company to become subject to tax liabilities to which it would not otherwise
be subject.

Form of Option

    All French Options shall be evidenced by an agreement in the form annexed
hereto as Attachment 1.

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.48

